F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                            DEC 6 1999
                                    TENTH CIRCUIT
                                                                        PATRICK FISHER
                                                                                  Clerk

 UNITED STATES OF AMERICA,

           Plaintiff-Appellee,
 v.                                                       No. 99-8019
 MATTHEW LEWIS NORAH,                                 (D.C. No. 97-CR-28)
                                                            (D.Wyo.)
           Defendant-Appellant.


                                 ORDER AND JUDGMENT       *




Before ANDERSON, KELLY and BRISCOE, Circuit Judges.


       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Matthew Lewis Norah, a Shoshone Indian, appeals his conviction for

abusive sexual contact with a minor. Because we find the evidence was sufficient

to support a conviction, we affirm the jury’s verdict and deny Norah’s appeal.


       This order and judgment is not binding precedent, except under the
       *

doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
                                           I.

      A federal grand jury issued a three-count indictment against Norah in

March 1997. Counts I and II of the indictment charged Norah with abusive

sexual contact of a girl under the age of 12 (hereinafter referred to as “EDC”) in

violation of 18 U.S.C. §§ 1153, 2244(a)(1), and 2246(2)(D).   1
                                                                  These Counts

alleged that Norah knowingly touched EDC’s genitalia on or about November 1,

1996 through November 30, 1996. Record on Appeal (“ROA”), Vol. 1, Doc. 1,

at 1. Count III of the indictment charged Norah with the same offense, and

alleged that Norah knowingly touched EDC’s genitalia on or about December 5,


      1
        Section 1153 governs “Offenses committed within Indian country.” The
statute provides that “[a]ny Indian who commits against the person or property of
another Indian or other person” any one of several specified offenses “shall be
subject to the same law and penalties as all other persons committing . . . [those]
offenses, within the exclusive jurisdiction of the United States.” 18 U.S.C.
§ 1153(a). Section 2244 governs “Abusive sexual contact” and states in relevant
part:

             (a) Sexual conduct in circumstances where sexual acts are
      punished by this chapter. – Whoever, in the special maritime and
      territorial jurisdiction of the United States or in a Federal prison,
      knowingly engages in or causes sexual contact with or by another
      person, if so to do would violate –
             (1) section 2241 of this title had the sexual contact been a
      sexual act, shall be fined under this title, imprisoned not more than
      ten years, or both . . . .

Section 2246(2)(D) defines a “sexual act” as “the intentional touching, not
through the clothing, of the genitalia of another person who has not attained the
age of 16 years with an intent to abuse, humiliate, harass, degrade, or arouse or
gratify the sexual desire of any person . . . .”

                                           2
1996. Id. at 2-3. The December 5, 1996 offense allegedly occurred at a

recreational facility called Rocky Mountain Hall (“Rock Hall”) on the Wind

River Indian Reservation (“Reservation”) in Fort Washakie, Wyoming. Norah,

who worked as a janitor at the Hall, pleaded not guilty to each Count.       Id. , Doc.

11.

      Norah’s trial commenced in November 1998. After a four-day trial, the

jury acquitted Norah of the charges alleged in Counts I and II. The jury

convicted Norah of the charges alleged in Count III.      Id. , Doc. 120; id. , Vol. 5, at

760-63. The district court sentenced Norah to a prison term of 27 months with

two years of supervised release. The court also imposed a fine of $1,000 and a

special assessment of $100.    Id. , Vol. 1, Doc. 125. The court entered final

judgment in February 1999,     id. , Doc. 126, from which Norah timely appealed.

Id. , Doc. 127.

                                           II.

      The sole issue on appeal is whether the evidence was sufficient to support

Norah’s conviction on Count III. We review the record de novo to assess the

sufficiency of the evidence.   United States v. Beers , 189 F.3d 1297, 1301 (10th

Cir. 1999); United States v. Fabiano , 169 F.3d 1299, 1305 (10th Cir. 1999). The

relevant inquiry is whether, “after viewing the evidence in the light most

favorable to the prosecution, any rational trier of fact could have found the


                                            3
essential elements of the crime[s] beyond a reasonable doubt.”        United States v.

Dozal , 173 F.3d 787, 797 (10th Cir. 1999) (quoting    Jackson v. Virginia , 443 U.S.

307, 319 (1979)); accord United States v. Torres , 53 F.3d 1129, 1133-34 (10th

Cir. 1995). “We do not use this evaluation as a chance to second-guess the jury’s

credibility determinations, nor do we reassess the jury’s conclusions about the

weight of the evidence presented.”    Beers , 189 F.3d at 1301 (quoting     United

States v. Yoakam , 116 F.3d 1346, 1349 (10th Cir. 1997));        see also Torres , 53

F.3d at 1134 (stating that “[a]n appellate court may not decide the credibility of

witnesses as that is the exclusive task of the fact trier”) (citation omitted).

      Four witnesses provided testimony for the prosecution relevant to Count

III. Among these witnesses was Susan Donnell, a licensed psychologist who

previously worked for the Indian Health Service at the Reservation and served as

the director of the school psychology program. Donnell counseled EDC on

issues unrelated to the indictment during the 1996 school year, and resumed

meetings with EDC in November 1996. ROA, Vol. 3, at 400-01. At a meeting

with EDC on December 6, 1996, Donnell observed that the child was

uncharacteristically withdrawn. EDC indicated that she wanted to tell Donnell

something, but had difficulty expressing what was bothering her. In response to

a question from Donnell, EDC stated that it would be easier for her to write it

down. Donnell then wrote out a series of questions, to which EDC penned


                                           4
responses. Id. at 401-03. In this transcript, which was admitted into evidence at

trial without objection,     id. at 354, EDC (1) described Norah as a “big guy, tall

and really chubby” who “works at Rock Hall,”        id. at 404; (2) stated that Norah

touched a “privet” (sic) area of her body with his hands “in a way that he

shouldn’t have,” id. ; Government’s Exhibit 1 at 1;     2
                                                            (3) disclosed that Norah

touched her in this manner multiple times in the office at Rock Hall and

instructed her “not to tell anybody,” ROA, Vol. 3, at 406-07; (4) indicated that

she was contemplating suicide as a result of these incidents,        id. at 410-12; and

(5) stated that the last time she thought of killing herself was the evening of

December 5, 1996 while she was “watching [her] mom coach” a basketball game

at the Hall.   Id. at 411.

       EDC’s testimony was consistent with Donnell’s. EDC stated that “one

particular bad touch” occurred at Rock Hall “close in time” to the December 6,

1996 meeting with Donnell.         Id. at 320-21. EDC testified that (1) this “bad

touch” occurred in the office at the Hall,     id. at 321-22; (2) she was at the Hall

because her mother was coaching a basketball team,           id. at 323; (3) she entered

the office to look at the clock because she had to “be back at a certain time,”        id.

at 322-23; (4) Norah was the person in the office that evening who touched her


       2
        When asked by Donnell to illustrate what she meant by “privates,” EDC
drew a picture showing Norah’s hand touching her between her legs. ROA, Vol.
3, at 407-08.

                                              5
“where he’s not supposed to touch,”      id. at 321-24; 3 and (5) Norah previously

touched her in the same manner on multiple occasions at the Hall.          Id. at 324,

326, 327. EDC likewise confirmed that she wrote, but did not deliver, a letter to

Donnell stating that she wanted to kill herself because Norah touched her

inappropriately.   Id. at 335-37; Government’s Exhibit 5.

       Jack Craig, a criminal investigator for the Bureau of Indian Affairs,

corroborated EDC’s testimony. After Donnell informed him that EDC may have

been the victim of sexual abuse, Craig interviewed EDC on December 10, 1996.

ROA, Vol. 4, at 561. During the interview, EDC drew a picture of herself with

an “X” between her legs to show where she had been touched.             Id. at 562-64.

She wrote that the person who touched her “private parts” was named “Matthew,”

and described Norah as tall and chubby.       Id. at 564-65, 568. She repeated that

(1) Norah touched her in the office at Rock Hall,        id. at 565-66; (2) she was at the

Hall because her mother was coaching a basketball team,          id. at 566, 568; (3) she

entered the office to see what time it was,       id. at 568; (4) Norah told her not to say

anything about the incident,      id. ; and (5) Norah touched her in the same manner

on other occasions in the past.      Id. at 569. Craig further testified that he knew

from “personal experiences” that Norah frequently “stayed after the normal


       3
        Once again, when asked to illustrate what she meant, EDC drew a picture
indicating that Norah touched her crotch. ROA, Vol. 3, at 325-26; Government’s
Exhibit 12.

                                              6
working hours” at Rock Hall.     Id. at 607.

       The fourth witness to testify about matters related to Count III was EDC’s

mother. The mother testified that she took EDC with her when she traveled to

Rock Hall to coach basketball on December 5, 1996.        Id. at 523-25. The mother

stated that she saw Norah at the Hall at approximately 6:15 p.m.     Id. at 526. She

also stated that it was not unusual to see Norah at the facility when evening

activities were taking place.   Id.

       Norah’s challenge to the sufficiency of this evidence is unambiguous.

Norah argues that “all agree” the alleged offense must have occurred between

6:15 p.m. and 8:00 p.m. on the night in question,    see Brief of Appellant at 6, and

that none of the government’s adult witnesses saw him at Rock Hall during that

time period. Norah notes that a defense witness, Walter Dick Tidzump, testified

that (1) Norah’s time cards showed that he “clocked out” of work at

approximately 4:45 p.m. on December 5, 1996, ROA, Vol. 4, at 622-23; (2)

Tidzump visited with Norah in the office at Rock Hall until approximately 5:30

p.m. that evening, id. at 623-24; and (3) when Tidzump departed at

approximately 5:30 p.m., Norah was with another janitor named Lela Porter and

appeared to be preparing to leave.    Id. at 624, 628, 630-31. Porter, in turn,

testified that (1) she was with Norah when he “clocked out” on December 5,

1996, id. at 637; (2) she and Norah left the Hall together at approximately 6:00


                                               7
p.m. and left in separate vehicles,   id. at 638; and (3) because they “live[d] on the

same path,” she followed Norah on the road until she arrived at her house.      Id. at

638-39. 4

       Norah’s argument is unpersuasive. First and foremost, EDC testified that

Norah molested her in the office at Rock Hall on the evening of December 5,

1996. Neither Tidzump nor Porter directly contradicted this testimony. For

example, Tidzump stated at trial that he had “no knowledge” of Norah’s activities

after 5:30 p.m., and that Norah frequently appeared in the Hall at night to assist

with recreational programs.      Id. at 629. Similarly, Porter’s testimony did not

foreclose the possibility that Norah returned to the Hall after he purportedly

drove home around 6:00 p.m. Second, the jury was free to disbelieve the

testimony of Norah’s witnesses. That the jury disbelieved Porter seems likely,

because the prosecution adduced evidence at trial to show that (1) Porter was not

contacted about the matters alleged in the indictment until she was served with a

subpoena several months after December 5, 1996,        id. at 640-41; (2) the evening


       4
        In addition, Norah contends that certain admissions he apparently made in
an interview with investigator Craig are unreliable. Norah argues that the
circumstances surrounding the interview were “highly suspect,” and that the
purported admissions did not corroborate EDC’s testimony.       See Brief of
Appellant at 9-10. We need not address these arguments. First, the district court
suppressed most of Norah’s pre-trial statements, including Norah’s alleged
admission “regarding a December 1996 incident.” ROA, Vol. 1, Doc. 86, at 14-
15. Second, and most important, Norah’s alleged statements to investigator Craig
are simply irrelevant to our analysis of the sufficiency of the evidence.

                                            8
in question was in many respects unremarkable and Porter could give no reason

why she could recall details about Norah’s behavior that night,      id. at 643; and (3)

Porter was married to a man who had been prosecuted by the United States

Attorney’s office for the District of Wyoming.       Id. at 645-46. In short, even if

Norah’s witnesses had directly contradicted EDC (which they did not), it was the

jury’s prerogative to reject their account of December 5, 1996 and to believe

EDC’s version of the facts. To reiterate, “[o]nce the jury has spoken, this court

may not reweigh the credibility of the witnesses.”      Torres , 53 F.3d at 1134

(quoting United States v. Youngpeter , 986 F.2d 349, 352-53 (10th Cir. 1993)).

      AFFIRMED.

                                                 Entered for the Court

                                                 Mary Beck Briscoe
                                                 Circuit Judge




                                            9